                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF MARYLAND
         CHAMBERS OF                                                                        101 WEST LOMBARD STREET
         J. Mark Coulson                                                                   BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                     (410) 962-7780
                                                                                                 Fax (410) 962-1812


                                                 December 20, 2019

   LETTER TO COUNSEL

           RE:      Demetrius J v. Saul
                    Civil No. 1:18-cv-03812-JMC
   Dear Counsel:

          On December 11, 2018 Demetrius J (“Plaintiff”) petitioned this Court to review the Social
   Security Administration’s (“SSA”) final decision to deny his claims for Supplemental Security
   Income (“SSI”). (ECF No. 1). I have considered the parties’ cross-motions for Summary
   Judgment, and Plaintiff’s reply. (ECF Nos. 15 & 20). I find that no hearing is necessary. See
   Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported
   by substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
   1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny
   both motions, reverse the judgment of the SSA in part, and remand the case to the SSA for further
   analysis pursuant to sentence four of 42 U.S.C. § 405(g)]. This letter explains my rationale.

            Plaintiff protectively filed his claims for benefits on February 16, 2016, alleging an onset
   date of September 1, 2012. (Tr. 15).1 His claims were denied initially, and again on
   reconsideration. (Tr. 15). A hearing was held on October 24, 2017 before Administrative Law
   Judge (“ALJ”) Lauren Penn. Id. Following the hearing, the ALJ determined that Plaintiff was not
   disabled within the meaning of the Social Security Act during the relevant time frame. Id. The
   Appeals Council declined review (Tr. 1–8), and consequently the ALJ’s decision constitutes the
   final, reviewable decision of the SSA.

          The ALJ found that, during the relevant time frame, Plaintiff suffered from the severe
   impairments of “status-post gunshot wound left hip, degenerative joint disease of multiple joints,
   degenerative joint disease of left hip, obesity, adjustment disorder with depression, and bipolar
   disorder.” (Tr. 17). Despite these impairments, the ALJ determined that Plaintiff retained the
   residual functional capacity (“RFC”) to:

           [P]erform sedentary work as defined in 20 CFR 416.967(a) except he can lift and
           carry 10 pounds occasionally and frequently. He can occasionally stoop, crouch,
           kneel, and crawl. He can occasionally climb stairs and stamps, but never ladders,
           ropes, or scaffolds. He is limited to simple, routine, repetitive work. He needs a
           cane to ambulate. (Tr. 21).


   1
    “At the hearing, claimant, upon advice of counsel, amended his alleged onset date to his application date, February
   19, 2016.” (Tr. 15).

                                                            1
        After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform his past relevant work but could perform other jobs existing in
significant numbers in the national economy. (Tr. 26–27). Therefore, the ALJ concluded that
Plaintiff was not disabled during the relevant time frame. Id. at 28.

        Plaintiff makes three primary arguments on appeal: (1) the ALJ’s analysis of Plaintiff’s
limitation in concentration, persistence, or pace was flawed and runs afoul of the Fourth Circuit’s
decision in Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015); (2) the ALJ failed to resolve
apparent conflicts between the VE testimony and the Dictionary of Occupational Titles (“DOT”);
and (3) the ALJ incorrectly assessed Plaintiff’s RFC, particularly by substituting her opinion for
those of physicians. (ECF No. 15). I agree that the ALJ’s opinion did not comport with Mascio,
and I therefore remand the case for further analysis.

        First, Plaintiff argues that the ALJ’s RFC analysis of Plaintiff’s limitations in
concentration, persistence, or pace failed to comply with the requirements of Mascio. 780 F.3d at
638. In Mascio, the United States Court of Appeals for the Fourth Circuit determined that remand
was appropriate for three distinct reasons, including, as pertinent to this case, the inadequacy of
the ALJ’s evaluation of “moderate difficulties” in concentration, persistence, or pace. Id. at 637–
38. At step three of the sequential evaluation, the SSA determines whether a claimant’s
impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part 404, Subpart
P, Appendix 1 (2018). Listings 12.00 et seq. pertain to mental impairments. Id. at § 12.00 (2018).
The relevant listings therein consist of: (1) “paragraph A criteria,” which consist of a set of medical
findings; (2) “paragraph B criteria,” which consist of a set of impairment-related functional
limitations; and (3) “paragraph C criteria,” which relate to “serious and persistent” disorders
lasting at least two years with a history of ongoing medical treatment and marginal adjustment.
Id. § 12.00(A), (G). A claimant’s impairments meet the listings relevant by satisfying either the
paragraph A and paragraph B criteria, or the paragraph A and paragraph C criteria. Id. § 12.00(A).

         Paragraph B consists of four broad functional areas including: (1) understanding,
remembering, or applying information; (2) interacting with others; (3) concentrating, persisting,
or maintaining pace, and (4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The functional
area of concentration, persistence, or pace “refers to the abilit[y] to focus attention on work
activities and stay on task at a sustained rate.” Id. § 12.00(E)(3).

        The SSA employs the “special technique” to rate a claimant’s degree of limitation in each
functional area, based on the extent to which the claimant’s impairment “interferes with [the
claimant’s] ability to function independently, appropriately, effectively, and on a sustained basis.”
20 C.F.R. §§ 404.1520a(b), (c)(2), 416.920a(b), (c)(2) (2018). The SSA uses a five-point scale to
rate a claimant’s degree of limitation in the four areas: none, mild, moderate, marked, or extreme.
Id. §§ 404.1520a(c)(4), 416.920a(c)(4). A moderate limitation signifies that the claimant has only
a fair ability to function in the relevant area of mental functioning. 20 C.F.R. Pt. 404, Subpt. P,
App’x 1 § 12.00(F)(2)(c) (2018).

        The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ determined

                                                  2
that the claimant had moderate difficulties in maintaining concentration, persistence, or pace.
Mascio, 780 F.3d at 637–38. The Fourth Circuit specifically held that it “agree[s] with other
circuits that an ALJ does not account for a claimant’s limitations in concentration, persistence, and
pace by restricting the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638
(quoting Winschel v. Comm’r, Soc. Sec. Admin., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal
quotation marks omitted). In so holding, the Fourth Circuit emphasized the distinction between
the ability to perform simple tasks and the ability to stay on task, stating that “[o]nly the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.” Id.
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Id.

       In the instant case, the ALJ found that Plaintiff had moderate difficulties maintaining
concentration, persistence, or pace. (Tr. 20). The ALJ stated:

       With regard to concentrating, persisting, or maintaining pace, the claimant had
       moderate limitations. The claimant complained of concentration problems and
       indicated he could pay attention for only 20 to 30 minutes (Ex. 7E). The claimant
       described side effects of drowsiness and dizziness from his medications. He
       testified that he was depressed and was always tired, as he slept only four to four
       hours per night. However, he was not documented to have any serious deficiencies
       in his attention and concentration. At the claimant’s single psychiatric evaluation
       with his treating psychiatrist in the record, the claimant was observed to have good
       attention and concentration. Moreover, in his primary treatment records, the
       claimant was consistently observed to have normal attention span and
       concentration. He was not documented to exhibit behavior that would be disruptive
       or distracting and did not report exacerbations of his psychiatric symptoms that
       would cause a need for breaks or absences. The claimant’s limited complaints of
       psychiatric symptoms and lack of more significant objective findings weigh against
       a finding of a marked limitation in the abilities to focus attention on work activities
       and stay on tasks at a sustained rate. For these reasons, the claimant has only a
       moderate limitation in concentrating, persisting, or maintain pace. (Tr. 20).

        The restriction to “simple, routine, and repetitive tasks” in this case is directly analogous
to that deemed insufficient in Mascio, 780 F.3d at 638 (finding “simple, routine tasks or unskilled
work” to be insufficient to address a claimant’s moderate limitations in concentration, persistence,
or pace). In the absence of any additional limitation to accommodate Plaintiff’s moderate
difficulties maintaining concentration, persistence, or pace, Mascio requires that the ALJ explain
why no such limitation is required. Id. at 638. Contrary to the Commissioner’s argument that the
ALJ’ conducted such analysis, the ALJ has not provided such an explanation here. Specifically,
the Commissioner emphasizes the ALJ’s statement that “despite the lack of significant ongoing
psychiatric complaints or objective findings, the undersigned notes the claimant described side
effects of drowsiness and dizziness from his medication, and indicated that he could only pay
attention for 20-30 minutes, and out of caution, finds the claimant limited to simple, routine,
repetitive work.” (Tr. 26). However, this only shows how the ALJ determined that Plaintiff had

                                                 3
a moderate limitation in his ability to concentrate, persist, and maintain pace, and not whether
Plaintiff required a limitation to address it in his RFC. See (Tr. 21–26). Mascio requires more.

        Without an adequate analysis on the issue of Plaintiff’s limitations in concentration,
persistence, and pace, I am unable to ascertain whether the RFC assessment would permit a person
with Plaintiff’s limitations to sustain a competitive pace, with only normal breaks. In light of this
inadequacy, I must remand the case to the SSA for further analysis consistent with the Fourth
Circuit’s mandate in Mascio. In remanding for additional explanation, I express no opinion as to
whether the ALJ’s ultimate conclusion that Plaintiff is not entitled to benefits is correct.

        Second, Plaintiff argues the ALJ failed to resolve an apparent conflict between the VE’s
testimony and the DOT. (ECF No. 15-1 at 13). The ALJ is required to address any conflicts or
apparent conflicts between the VE’s testimony and the information contained in the DOT. See
Pearson v. Colvin, 810 F.3d 204, 208–10 (4th Cir. 2015) (“At the hearings level, as part of the
adjudicator’s duty to fully develop the record, the adjudicator will inquire, on the record, as to
whether or not these is such consistency.”). In the present case, the apparent conflict is Plaintiff’s
limitation to “simple, routine, repetitive work,” and the requirements of the General Education
Development (GED) Reasoning Code of 2, which necessitate that an individual “apply
commonsense understanding to carry out detailed but uninvolved written or oral instructions.”
(ECF No. 15-1 at 16). Fundamentally, Plaintiff questions how an individual limited to “simple,
routine, repetitive work,” can be expected to carry out detailed instructions. Id. at 17.

        As noted by the Commissioner after Plaintiff filed this brief the United States Court of
Appeals for the Fourth Circuit issued a decision on-point in Lawrence v. Saul, 941 F.3d 140, 143
(4th Cir. 2019). In this case the Court determined there was “no comparable inconsistency between
[Plaintiff’s] residual functional capacity [simple, routine, repetitive tasks of unskilled work] and
Level 2’s notions of “detailed but uninvolved . . . instructions” and tasks with “a few [ ] variables.”
Id. The Court explicitly said:

               To begin with, detailed instructions are, in the main, less correlated with
       complexity than with length. Instructions often include many steps, each of which
       is straightforward. Driving directions are a good example: they may prescribe
       many turns, but the turns are generally easy to make, and the route rarely changes,
       making the directions simple, routine, and repetitive. Further, there is no conflict
       between “simple” and “uninvolved” instructions, as both connote instructions that
       “are not complicated or intricate.” Id. at 143–44.

This Court agrees with the Commissioner that Plaintiff’s second contention is without merit, as it
was explicitly answered—and rejected—by the Fourth Circuit. See Jackie W. v. Comm’r, Soc.
Sec. Admin., 2019 WL 5960642, at *5 (D. Md. Nov. 13, 2019) (“As Lawrence makes clear, there
was not an apparent conflict between Plaintiff’s limitation to “simple, routine, and repetitive tasks”
and the Reasoning Level 2 jobs identified by the VE. Therefore, the VE’s testimony is substantial
evidence for the ALJ’s step five finding, and the AC did not err in adopting it.”). As Plaintiff
failed to provide the Court with any explanation as to how the instant case is distinguishable, and
the Court can find none, this argument is rejected.



                                                  4
       Plaintiff, finally, argues that the ALJ’s “physical RFC is not based on substantial evidence”
and the ALJ erred by reaching her own medical conclusion about the evidence. (ECF No. 15-1 at
8, 13). Counsel recently made almost an identical argument, which was rejected by this Court.2
In doing so, the Court noted:

         Plaintiff maintains that the ALJ improperly substituted her opinion for the opinion
         of doctors in assessing her RFC. Although an ALJ cannot play the role of doctor
         and interpret medical evidence when he or she is not qualified to do so, the weighing
         of various evidence is precisely the typical province of the ALJ. If such a
         comparison was considered playing doctor, as proposed by Plaintiff, then the whole
         of the administrative review would be an illegality. Rather, [a] typical case of an
         ALJ impermissibly ‘playing doctor’ is when the ALJ draws medical conclusions
         themselves about a claimant without relying on medical evidence.
Marshall v. Berryhill, No. CV TMD 16-62, 2017 WL 1196488, at *4 (D. Md. Mar. 31, 2017)
(determining substantial evidence supported the decision of the ALJ, and denying Plaintiff’s
Motion for Summary Judgment) (internal citations omitted).

        As described by the Commissioner, Plaintiff ambiguously “argue[d] that the ALJ
substituted her opinion for those of physicians.” (ECF No. 20-1 at 3 n.2). However, “[i]t is the
ALJ’s duty to determine the RFC, and she must base it on all of the relevant evidence in the care
record. And, an ALJ is to evaluate ever medical opinion received. Therefore, the ALJ was simply
doing what was required of her.” (ECF No. 20-1 at 3 n.2). When evaluating medical opinions,
the Fourth Circuit outlined that the ALJ should consider:

       (1) [W]hether the physician has examined the applicant, (2) the treatment
      relationship between the physician and the applicant, (3) the supportability of the
      physician’s opinion, (4) the consistency of the opinion with the record, and (5)
      whether the physician is a specialist.
Dunn v. Colvin, 607 Fed. App’x. 264, 267–68 (4th Cir. 2015); 20 C.F.R. § 404.1527.

        As pertinent to the instant case, a treating source’s opinion as to the nature and severity of
the impairments will be given controlling weight — when well supported by medically acceptable
clinical and laboratory diagnostic techniques, and when the opinion is consistent with the other
substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2). On the other hand, “the ALJ holds
the discretion to give less weight to the testimony of a treating physician in the face of persuasive
contrary evidence.” Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001).3

2
 Plaintiff states, “Federal Judges have little patience with ALJ’s who substitute their own medical judgments for the
conclusions of physicians,” and while in theory that appears accurate, this Court also has little patience for “recycled,
boilerplate argument[s]” that are stated without citation to any supporting evidence, or foundation within the record.
See Powell v. Social Sec. Admin, 2013 WL 2300971, at *2 (D. Md. May 23, 2013) (considering boilerplate arguments).
Thus, for the reasons outlined here, Plaintiff’s argument that the ALJ “reached her own medical conclusion,” which
was not based in substantial evidence, is particularly unavailing.
3
  “[I]f a physician’s opinion is not supported by clinical evidence or if it is inconsistent with other substantial evidence,
it should be accorded significantly less weight.” Craig, 76 F.3d at 590.

                                                             5
        In assessing Plaintiff’s RFC, the ALJ gave “some weight,” to the opinion of Dr. Benjamin,4
one of Plaintiff’s primary care providers. (Tr. 25). Dr. Benjamin opined that plaintiff “would be
unable to perform the exertional requirements of dentary exert work, would need to lie down
during the day, and would have a high level of time off task and absenteeism. However, she did
not provide specific work limitations.” Id. In affording Dr. Benjamin’s opinion only “some
weight,” the ALJ noted that the assessment was inconsistent with the Doctor’s own treatment
notes; there was a lack of serious objective findings overall; Dr. Benjamin only saw Plaintiff for
routine medication refills with limited complaints and few positive physical examination findings;
and the assessment consisted merely of checkboxes with minimal rationale. (Tr. 25). 5 In sum, an
ALJ need not accept the opinion of any physician (including a treating physician) if such is brief,
conclusory, and inadequately supported by clinical findings. This was the case here. Therefore,
the ALJ’s assignment of weight was supported by substantial evidence. 6

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment (ECF No. 15),
is DENIED and Defendant’s Motion for Summary Judgment (ECF No. 20) is DENIED. The
Commissioner’s judgment is REVERSED in PART, and pursuant to sentence four of 42 U.S.C.
§ 405(g), this case is REMANDED for further proceedings in accordance with this opinion. The
Clerk is directed to CLOSE this case. Despite the informal nature of this letter, it should be
flagged as an opinion. A separate order will issue.


                                                             Sincerely yours,

                                                                     /s/

                                                             J. Mark Coulson
                                                             United States Magistrate Judge




4
  As Dr. Benjamin is the only health care provider discusses in Plaintiff’s brief, it appears that this is the only doctor
that Plaintiff maintains the ALJ erred in weighing such opinion.
5
  See, Crawley v. Comm’r Soc. Sec, 2013 WL 93202, at *2 (recognizing the treating physician’s opinion was not
entitled to controlling weight because it was inconsistent with other substantial evidence, based on the use of a check-
box form with little explanation, the treatment notes from the Doctor did not support the restrictive limitations, and
the inconsistencies between the Doctor’s opinions, Plaintiff’s other treatment records, and her activities of daily living.
Accordingly, then-Magistrate Jude Gallagher determined she was “readily able to discern and evaluate, from the ALJ’s
analysis, the reasons he chose to afford ‘limited weight’ to the Doctor’s opinion, and therefore the ALJ’s assignment
of weight was supported by substantial evidence)
6
 Further, “[a]n ALJ’s determination as to the weight to be assigned to a medical opinion generally will not be disturbed
absent some indication that the ALJ has dredged up ‘specious inconsistencies.’” Dunn, 607 Fed. App’x. at 267
(quoting Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992)).


                                                            6
